Case 1:19-mj-00118-RAS Document 3-1 Filed 12/30/19 (Page 1 of 4 PagelD #: 4

AFFIDAVIT
L, Elden DaSilva, do under oath depose and say that:

1. lama Deputy United States Marshal. I have been employed by the
United States Marshal’s Service (USMS) for 10 years. I was also a member of the
Virginia State Police for 5 years. I have received training in judicial protection and
threat assessment.

2. I submit this affidavit in support of an application for an Arrest Warrant
for Peter K. Zendran (ZENDRAN) who was born in the year 1978 and who is known to
live at various locations in Cranston, South County Rhode Island, and Watertown
Massachusetts along with a Criminal Complaint charging him with threatening a
United States Judge and a federal law enforcement officer in violation of 18 U.S.C.
§115(a)(1)(B) and with using interstate communications to communicate threats in
violation of 18 U.S.C. § 875(c).

3. The facts and information contained in this affidavit are based on my
personal knowledge of this investigation, information reliably supplied to me by other
law enforcement officers, my review of YouTube postings, as well as public and law
enforcement databases.

4. ZENDRAN is well known to law enforcement. He has numerous contacts
for simple assault, disorderly conduct, obstructing police officers, trespass and

destruction of property. He espouses anti-police, anti-government, anarchistic views.

 
Case 1:19-mj-00118-PAS Document 3-1 Filed 12/30/19 Page 2 of 4 PagelD #: 5

Most recently, he was arrested by the Newport Police Department on December 21,
2019, after he caused a disturbance at a hotel in that city and threatened to blow up the
building. During his arrest he spoke of terrorist attacks and mass shooting incidents
specifying that Rhode Island was long overdue for a mass shooting. ZENDRAN is
known to have a history of psychiatric illness and court referrals for psychiatric
treatment.

5. On December 27, 2019, an anonymous tipster informed the Federal
Bureau of Investigation about videos posted on YouTube threatening a judge anda U.S.
Marshal. I have viewed those videos.

6. One video, published on December 17, 2019, was filmed outside the home
of a Court Security Officer (CSO) employed by the USMS. The video was shot by
ZENDRAN who often turned the camera on himself while narrating a threatening
tirade. ZENDRAN identified the CSO by his full name and he published his home
address as he filmed the house. During the rant, he referred to the Marshals Service
and called the CSO a “Dego Dog.” ZENDRAN said that he has a, “One way ticket to
hell.” Then continued, “See how easy this fucking pig can be taken out.” Before he
ended the video, he spoke about his next victim, a United States Circuit Court Judge.
Referring to her as “Negress”, he specified that she was “handing that Tsarnayev case
that you U.S. Marshals are bitching about.” The “Tsarnayev case” was a reference to
the Boston Marathon Bombing incident. I know that ZENDRAN caused a disturbance
during that trial and was removed after saying, “If I wanted to cause a disturbance, I

would just start killing people.”

 
Case 1:19-mj-00118-PAS Document 3-1 Filed 12/30/19 Page 3 of 4 PagelD #: 6

7. The next video was also published on December 17, 2019. ZENDRAN
seemingly began where he left off. The video opened with ZENDRAN filming himself
saying, “Still think I don’t know what I’m talking about that Tsarnayev event? Crooked
Marshals and how they fucked up? Well speaking of fuck ups ...”. ZENDRAN then
turned the camera to focus on the home of a U.S. Circuit Court Judge.t He continued,
“Here is the house of the Judge - Ol’ Negress [last name omitted] who’s handling the
Tsarnayev case. Pretty shitty security. Anyone could take that cunt out, huh? Pretty
interesting” ZENDRAN then turned his attention to her neighbors, an Armenian
family.2 Referring to them as the “Dashanks” he accused them of bomb-making and
said that the “Dashanks need shanking.” Shank is a prison term for a crude knife. A
“shanking” is a stabbing.

8. I therefore submit that there is probable cause to believe that ZENDRAN

threatened a United States Judge and a federal law enforcement officer in violation of

 

1 ZENDRAN did not publish the street address in this video as he had in the last but he later published
her address on December 19, 2019, in a blog that he writes. He hyperlinked a map and wrote, “Not only
is it easy to get to, this is a rough area of Cranston/ Providence and any judge living there should have
better protection.”

2 They are artists. The judge also dabbles in art. During an art exhibition at the University of Rhode
Island in 2013, ZENDRAN was arrested when he caused a disturbance and committed an assault.

 
Case 1:19-mj-00118-PAS Document 3-1 Filed 12/30/19 Page 4 of 4 PagelD #: 7

18 U.S.C. §115(a)(1)(B) and used interstate communications to communicate threats in

violation of 18 U.S.C. § 875(c).

Respectfully submitted,

Lol

ELDEN DASILVA
Deputy United States Marshal

 
 

en A yoy we Y
. é bey On, [Abed % |
\ Subscribed and sworn to before me on? 42yw to? Y_, 2019

\

 

PATRICIA A. SULLIVAN, MAGISTRATE JUDGE
UNITED STATES DISTRICT COURT

 
